10/04/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0173



                             No. DA 20-0173

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JOSEPH PAUL DEWISE,

           Defendant and Appellant.

                                 ORDER

     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 8, 2021, within which to prepare,

file, and serve his opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                         ORDER
                                                                   October  4 2021